Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a suture anchoring system, classified in A61B17/0401.
II. Claims 15-22, drawn to an internal construct secured to bone, classified in A61B17/86.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination, respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not require an axial hole at the distal end of the shank for entry or exit of a strand.  The subcombination has separate utility such as a screw for securing a bone plate.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Adam Forman on September 8th 2022 a provisional election was made without traverse to prosecute Invention I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelfand et al. (US 2010/0262185).
Regarding claim 1, Gelfand et al. disclose an anchor for use in forming a flexible synthetic strand construct within a bone tunnel bored through a first bone portion, the bone tunnel having a first end adjacent to a first surface of the first bone portion and a second end near a second surface of the first bone portion (capable of this as evident from Figures 8B, 16 and 17), the anchor comprising: a head (102 or 301) having a proximal side and a distal side, the distal side configured to abut the first surface of first the bone portion about the first end of the bone tunnel; a longitudinal shank (104) protruding distally from the head from a proximal end attached to the head to a distal end, the longitudinal shank defining a longitudinal axis and configured for insertion into the bone tunnel from the first end of the bone tunnel toward the second end of the bone tunnel (¶[0046], [0047]), wherein: an axial hole (at 201 in Figure 4) extends into the anchor along the longitudinal axis; a length of the shank can approximate a length of the bone tunnel (of appropriate length); and when, in passing from or to a separate strand fixation, a flexible synthetic strand enters or exits the axial hole at the distal end of the shank (Figure 8B), the shank provides a bone tunnel protection sleeve that prevents transverse movement of the flexible synthetic strand relative to the second end of the bone tunnel, thereby preventing bone abrasion within the bone tunnel (¶[0054]).  
Regarding claim 2, an appropriately sized strand could be used with the anchor so that a diameter of the axial hole within the bone tunnel protection sleeve approximates a thickness of the flexible synthetic strand multiplied by a number of strand thicknesses required to route through the anchor to complete the construct.  
Regarding claim 3, the head (301) could pivot relative to the proximal end of the longitudinal shank such that the head selectively angulates to achieve an anchor angle between the distal face of the head and the longitudinal axis of the shank that matches a tunnel angle between the bone tunnel and the first bone surface (head 301 has a larger diameter portion in which the shank could pivot as evident from Figure 4).  
Regarding claim 4, the anchor can be regarded as a returning anchor, and the longitudinal shank includes at least one of (1) an internal return feature configured to return route the flexible synthetic strand, (2) a pre-attached one of the flexible synthetic strand (Figure 8B).  
Regarding claim 5, anchor comprises a locking anchor (Figure 8B); and the longitudinal shank is a stepped shank (see features 103 and 105 in Figure 1) having a distal portion that forms the bone tunnel protection sleeve and a proximal portion comprising a receiver having internal threads (201; Figure 2) configured to rotationally receive external threads of a set screw to lock the flexible synthetic strand relative to the axial hole (Figure 8B).  
Regarding claim 6, the locking anchor knotlessly locks the flexible synthetic strand relative to the axial hole, and wherein an excess length of the flexible synthetic strand protruding from the proximal end of the anchor is trimmable (Figure 8B).  
Regarding claim 7, the proximal portion of the locking anchor includes a pair of opposing grooves (formed between sides 105 and 106) configured to engage (capable of engaging) with a pair of opposing prongs (of appropriate size and shape) extending from a counter-torque instrument such that engagement between the pair of the grooves and the pair of the prongs provides a counter-torque force that holds the shank stationary during a rotational input of the set screw into the receiver to maintain the anchor angle between the distal face of the head and the longitudinal axis of the shank.  
Regarding claim 8, Gelfand et al. disclose a knotless locking system for locking a flexible synthetic strand relative to a bone tunnel bored through a first bone portion, the bone tunnel having a first end adjacent to a first surface of the first bone portion and a second end near a second surface of the first bone portion (capable of this as evident from Figures 8B, 16 and 17), the locking system comprising a locking anchor (101) and a set screw (701), the locking anchor including: a head (301 or 102); a longitudinal shank (104) protruding distally from the head, the shank having a proximal portion, a distal portion, and an axial hole (at 102 in Figure 4) extending therethrough, the shank defining a longitudinal axis and configured for insertion into the bone tunnel from the first end of the bone tunnel toward the second end of the bone tunnel (evident from Figures 16 and 17); and a receiver formed in the proximal portion of the shank, the receiver having internal threads (201; Figure 2) extending over a proximal portion oriented at a proximal taper angle, a mid portion oriented at a mid taper angle, and a distal portion oriented at a distal taper angle; and the set screw including: external threads extending over a proximal portion oriented at an opposing proximal taper angle, a mid portion oriented at an opposing mid taper angle, and a distal portion oriented at an opposing distal taper angle (the three portions of the receiver and set screw can be arbitrarily designated - the claim does not require any difference between any of the taper angles), wherein: the proximal, the mid, and the distal taper angles of the receiver and the opposing proximal, the opposing mid, and the opposing distal taper angles of the set screw are configured such that when the set screw is rotationally inserted into the receiver, the set screw and the receiver provide a gradual increase in a proximal compression force applied to a length of the flexible synthetic strand extending between the proximal and the mid portions of the receiver and the set screw and a gradual decrease in a distal compression force applied to a length of the flexible synthetic strand extending between the mid and the distal portions of the receiver and the set screw (a strand of appropriate size and varying thickness could be used with the locking system so that the claimed change in compression force is obtained).  
Regarding claim 9, the gradual increase in the proximal compression force and the gradual decrease in the distal compression force combines to provide a locking feature that is reversible via a rotational removal of the set screw from the receiver (¶[0053], [0054]).  
Regarding claim 12, the external threads of the set screw and the internal threads of the receiver comprise knuckle threads (can be regarded as such; the term “knuckle threads” has no art-recognized inherent structure).  
Regarding claim 13, a length of the shank approximates a length of the bone tunnel such that when the shank is inserted into the bone tunnel, the distal portion of the shank extends at least halfway towards the second end of the bone tunnel adjacent to the second surface of the first bone portion such that the shank provides a bone tunnel protection sleeve that prevents transverse movement of the flexible synthetic strand relative to the bone tunnel, thereby preventing bone abrasion within the bone tunnel (capable of this when used with a bone tunnel of appropriate length; ¶[0054]).  
Regarding claim 14, the head is pivotally coupled with the proximal portion of the shank such that the head selectively angulates to achieve an anchor angle between the head and the longitudinal axis of the shank that matches a tunnel angle between the bone tunnel and the first bone surface such that the head resides flush with the first bone surface (head 301 has a larger diameter portion in which the shank could pivot as evident from Figure 4).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771